IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHAD WILLIAMS : CIVIL ACTION

v. : NO. 17-4348

DELAWARE COUNTY BOARD OF
PRISON INSPECTORS, et al.

ORDER

AND NOW, this 27" day of June 2019, upon considering the Plaintiff’s untimely Motion
to compel unknown discovery (ECF Doc. No. 166), under our Policies, and for reasons in the
accompanying Memorandum granting summary judgment to the Defendants after rigorous
analysis of possible remaining claims and finding unidentified discovery could not contrive a
genuine issue of material fact precluding judgment as a matter of law and Plaintiff has enjoyed
several months to obtain discovery and fails to show the specific discovery which he claims is not
produced would aid his arguments in opposition to summary judgment, itis ORDERED Plaintiffs

Motion to compel unknown discovery (ECF Doc. No. 166) is DENIED.

 

KEARNEY J.
